 1
 2
 3
 4                                                                   JS-6
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
12   MATTHEW LEE KEALEY,                   ) Case No. 5:17-cv-01774-VBF-JDE
                                           )
13                                         )
                       Plaintiff,          ) JUDGMENT
14                                         )
                  v.                       )
                                           )
15   NANCY A. BERRYHILL, Acting            )
     Commissioner of Social Security,      )
16                                         )
                                           )
17                     Defendant.          )
                                           )
18                                         )
19
20        IT IS HEREBY ADJUDGED that that the decision of the
21   Commissioner of Social Security is affirmed.
22
23   Dated: October 17, 2018
24                                            ______________________________
25
                                               VALERIE BAKER FAIRBANK
26                                             Senior United States District Judge
27
28
